Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20220132341 A1) in view of Murray (US 20220191793 A1).

2b. Summary of the Cited Prior Art
Lee discloses a method for monitoring control signals in a wireless network (Figs 1-11).
Murray discloses a method for DRX configuration in new radio (Figs 1-11).

2c. Claim Analysis
Regarding Claim 1, Lee discloses:
A method of a user equipment (UE) for controlling a search space, the method comprising
[(Lee discloses a user equipment (UE) for controlling a search space, see:
[0002] A wireless transmit/receive unit (WTRU) may monitor or may be assigned with a set of physical downlink control channel (PDCCH) candidates to monitor. A set of PDCCH candidates may be monitored during blind detection of a PDCCH. A search space or a set of search spaces may be or may include the set of PDCCH candidates, for example, to monitor with the blind detection. A search space may be configured with a long periodicity to reduce PDCCH monitoring time to reduce battery consumption of the WTRU when the WTRU has a data traffic that does not occur frequently. However, a long periodicity of a search space may increase a WTRU active time when burst data arrives at the buffer which may require multiple transmissions of a physical downlink shared control channel (PDSCH) or a physical uplink shared control channel (PUSCH) to finish the transmission. Since the uplink transmission bandwidth may be further limited based on the WTRU coverage level, the longer active time may become more significant for uplink burst traffic.
see Fig 1A, UE 116)]:
receiving configuration information for at least one search space
[(Lee discloses receiving configuration information for monitoring PDCCH in one or more search spaces, see:
[0093] When a WTRU monitors a search space, the WTRU may attempt to decode one or more PDCCH candidates in the search space. Each PDCCH candidate may comprise one or more CCEs and the number of CCEs for a PDCCH candidate may be referred to as an aggregation level (AL). The terms PDCCH candidate, PDCCH decoding candidate, PDCCH blind decoding candidate, decoding candidate, and blind decoding candidate may be used interchangeably herein
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
receiving indication information on at least one of time duration information and search space information for not monitoring a downlink control channel for the at least one search space
[(Lee discloses receiving configuration information for monitoring PDCCH in one or more PDCCH monitoring occasions, see:
[0100] FIG. 6 shows an example of using a SP-SS for support of burst traffic. A WTRU may receive configuration information of one or more search spaces (610). The configuration information may include a monitoring periodicity of a search space. The monitoring periodicity may indicate a time slot or time slot repetition. The configuration information may include a monitoring offset. The configuration information may include a monitoring pattern. The WTRU may receive configuration information for multiple types of search spaces. For example, the WTRU may receive configuration information for a P-SS and an SP-SS. A SP-SS may be associated with one or more P-SSs. One or more search space configurations of a P-SS may be used or reused in an associated SP-SS. Configuration of an associated P-SS, which may activate a SP-SS, may be used for monitoring the SP-SS and may include a DCI configuration, format, contents (e.g., presence of TCI states): an aggregation level; a number of PDCCH candidates per aggregation level, a number of symbols, or monitoring symbols within a slot. An SP-SS may be configured with a subset of configuration information for a P-SS. The configuration information of a P-SS which may not be in the subset of configuration information may be determined based on the associated P-SS. The WTRU may receive the configuration information from a gNB. The WTRU may receive the configuration information via radio resource control (RRC) signaling or an RRC message.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
monitoring the downlink control channel based on the indication information
[(Lee discloses receiving configuration information for monitoring PDCCH in one or more PDCCH monitoring occasions, see:
[0100] FIG. 6 shows an example of using a SP-SS for support of burst traffic. A WTRU may receive configuration information of one or more search spaces (610). The configuration information may include a monitoring periodicity of a search space. The monitoring periodicity may indicate a time slot or time slot repetition. The configuration information may include a monitoring offset. The configuration information may include a monitoring pattern. The WTRU may receive configuration information for multiple types of search spaces. For example, the WTRU may receive configuration information for a P-SS and an SP-SS. A SP-SS may be associated with one or more P-SSs. One or more search space configurations of a P-SS may be used or reused in an associated SP-SS. Configuration of an associated P-SS, which may activate a SP-SS, may be used for monitoring the SP-SS and may include a DCI configuration, format, contents (e.g., presence of TCI states): an aggregation level; a number of PDCCH candidates per aggregation level, a number of symbols, or monitoring symbols within a slot. An SP-SS may be configured with a subset of configuration information for a P-SS. The configuration information of a P-SS which may not be in the subset of configuration information may be determined based on the associated P-SS. The WTRU may receive the configuration information from a gNB. The WTRU may receive the configuration information via radio resource control (RRC) signaling or an RRC message.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].
Lee discloses about “receiving”, but does not provide receiving operation timing diagram.
However, Murray discloses.
receiving configuration information for at least one search space
[(Murray discloses receiving configuration information timing diagram, see:
[0111] When BA is configured, the UE 300 only has to monitor PDCCH on the one active Bandwidth Part (BWP) (i.e. it does not have to monitor PDCCH on the entire DL frequency of the cell). A BWP inactivity timer (independent from the DRX inactivity-timer described above) is used to switch the active BWP to the default one: the timer is restarted upon successful PDCCH decoding and the switch to the default BWP takes place when it expires.
Fig 3; see also Figs 2A-11)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Lee’s method for monitoring control signals in a wireless network with Murray’s method for DRX configuration in new radio with the motivation being to improve power consumption efficiency (Murray, Para [0211]).

Regarding Claim 2, Lee discloses:
wherein the indication information is configured for the at least one search space configured in a bandwidth part activated for the UE when the UE is in a state of activation
[(Lee discloses various search spaces associated with various BWPs, and the search spaces and BWPs can be activate/deactivate based on configuration, see:
[0115] An SP-SS and it associated P-SS may be located or configured in different BWPs. If the SP-SS is activated, the associated P-SS may not be monitored by a WTRU and the WTRU may switch to the BWP configured for the SP-SS. If the SP-SS is deactivated, the WTRU may switch back to the BWP for the associated P-SS. For example, a first BWP may be configured with a P-SS and a second BWP may be configured with an associated SP-SS. The P-SS may activate/deactivate the associated SP-SS which may be located in a different BWP. Both the associated P-SS and the SP-SS may be monitored by a WTRU if the WTRU has capability to receive more than one BWP at the same time.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claim 3, Lee discloses:
wherein the time duration information indication information comprises at least one of a duration and a periodic interval for not monitoring the downlink control channel, and the indication information is indicated through downlink control information
[(Lee discloses to activate/deactivate search spaces and start or skip monitoring the search spaces based on configurations, see:
[0097] When a WTRU may need to monitor one or more search space types in a same slot and a number of blind decoding candidates and/or number of CCEs for channel estimation is larger than a threshold, the WTRU may prioritize the search space based on a search space time-domain characteristic (e.g., periodic, semi-persistent, and aperiodic) and may skip monitoring lower priority search spaces. An A-SS may be the highest priority within WTRU-specific search spaces. A SP-SS may be a higher priority than a P-SS. A common search space may be higher priority than a WTRU-specific search space. If one or more search spaces are the same type of search space or have a same time-domain characteristic, a lower search space identity number may have a higher priority.
[0104] …. The WTRU may monitor in the SP-SS based on the configuration information received. When a SP-SS is activated, a WTRU may skip monitoring the associated P-SS. The WTRU may skip monitoring the associated P-SS if the blind decoding complexity or number of CCEs for channel estimation is higher than a threshold (e.g., WTRU capability). On a condition that the information received in the P-SS indicates a deactivation of a SP-SS, the WTRU may stop monitoring in the SP-SS.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claim 4, Lee discloses:
wherein the configuration information comprises configuration information for a search space set group comprising the at least one search space
[(see:
[0106] In a case of a DCI received in a slot #n−x, the DCI may include activation and/or deactivation information for the search space and x may be a non-negative integer (e.g., 0, 1, 2, . . . ). A WTRU may monitor or receive the DCI for a SP-SS activation (and/or deactivation) in a P-SS which may be based on a WTRU-specific PDCCH or a group-common PDCCH. A group-common PDCCH may be shared by a group of WTRUs. One or more radio network temporary identifier (RNTI) may be used for a DCI in P-SS. If a first RNTI is used to scramble a CRC of the DCI in a slot #n−x, an associated SP-SS may be activated in the slot #n and the SP-SS may be in an active state until it is deactivated. If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may stay in a current state (e.g., inactive or active). If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may be deactivated. The DCI herein used for activation of an SP-SS may be also used to schedule a PDSCH or a PUSCH. The x value may be indicated in the DCI.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
the indication information comprises group ID information for a search space set group including a search space for not monitoring the downlink control channel among the at least one search space, and is indicated through downlink control information
[(see:
[0106] In a case of a DCI received in a slot #n−x, the DCI may include activation and/or deactivation information for the search space and x may be a non-negative integer (e.g., 0, 1, 2, . . . ). A WTRU may monitor or receive the DCI for a SP-SS activation (and/or deactivation) in a P-SS which may be based on a WTRU-specific PDCCH or a group-common PDCCH. A group-common PDCCH may be shared by a group of WTRUs. One or more radio network temporary identifier (RNTI) may be used for a DCI in P-SS. If a first RNTI is used to scramble a CRC of the DCI in a slot #n−x, an associated SP-SS may be activated in the slot #n and the SP-SS may be in an active state until it is deactivated. If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may stay in a current state (e.g., inactive or active). If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may be deactivated. The DCI herein used for activation of an SP-SS may be also used to schedule a PDSCH or a PUSCH. The x value may be indicated in the DCI.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claim 5, Lee discloses: 
wherein the search space set group comprises two search space set groups for each of at least one bandwidth part configured for the UE, and the group ID included in the group ID information is configured to 0 or 1
[(Lee discloses various search spaces associated with various BWPs for group of WTRUs that share radio network temporary identifier (RNTI), and the RNTI is a sequence of 0 or 1, see:
[0106] In a case of a DCI received in a slot #n−x, the DCI may include activation and/or deactivation information for the search space and x may be a non-negative integer (e.g., 0, 1, 2, . . . ). A WTRU may monitor or receive the DCI for a SP-SS activation (and/or deactivation) in a P-SS which may be based on a WTRU-specific PDCCH or a group-common PDCCH. A group-common PDCCH may be shared by a group of WTRUs. One or more radio network temporary identifier (RNTI) may be used for a DCI in P-SS. If a first RNTI is used to scramble a CRC of the DCI in a slot #n−x, an associated SP-SS may be activated in the slot #n and the SP-SS may be in an active state until it is deactivated. If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may stay in a current state (e.g., inactive or active). If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may be deactivated. The DCI herein used for activation of an SP-SS may be also used to schedule a PDSCH or a PUSCH. The x value may be indicated in the DCI.
[0115] An SP-SS and it associated P-SS may be located or configured in different BWPs. If the SP-SS is activated, the associated P-SS may not be monitored by a WTRU and the WTRU may switch to the BWP configured for the SP-SS. If the SP-SS is deactivated, the WTRU may switch back to the BWP for the associated P-SS. For example, a first BWP may be configured with a P-SS and a second BWP may be configured with an associated SP-SS. The P-SS may activate/deactivate the associated SP-SS which may be located in a different BWP. Both the associated P-SS and the SP-SS may be monitored by a WTRU if the WTRU has capability to receive more than one BWP at the same time.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claim 6, Lee discloses:
wherein the configuration information comprises configuration information for a search space set group comprising the at least one search space
[(see:
[0106] In a case of a DCI received in a slot #n−x, the DCI may include activation and/or deactivation information for the search space and x may be a non-negative integer (e.g., 0, 1, 2, . . . ). A WTRU may monitor or receive the DCI for a SP-SS activation (and/or deactivation) in a P-SS which may be based on a WTRU-specific PDCCH or a group-common PDCCH. A group-common PDCCH may be shared by a group of WTRUs. One or more radio network temporary identifier (RNTI) may be used for a DCI in P-SS. If a first RNTI is used to scramble a CRC of the DCI in a slot #n−x, an associated SP-SS may be activated in the slot #n and the SP-SS may be in an active state until it is deactivated. If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may stay in a current state (e.g., inactive or active). If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may be deactivated. The DCI herein used for activation of an SP-SS may be also used to schedule a PDSCH or a PUSCH. The x value may be indicated in the DCI.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)];
the indication information indicates a switching of a search space set group including a search space for not monitoring the downlink control channel among the at least one search space through downlink control information
[0106] In a case of a DCI received in a slot #n−x, the DCI may include activation and/or deactivation information for the search space and x may be a non-negative integer (e.g., 0, 1, 2, . . . ). A WTRU may monitor or receive the DCI for a SP-SS activation (and/or deactivation) in a P-SS which may be based on a WTRU-specific PDCCH or a group-common PDCCH. A group-common PDCCH may be shared by a group of WTRUs. One or more radio network temporary identifier (RNTI) may be used for a DCI in P-SS. If a first RNTI is used to scramble a CRC of the DCI in a slot #n−x, an associated SP-SS may be activated in the slot #n and the SP-SS may be in an active state until it is deactivated. If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may stay in a current state (e.g., inactive or active). If a second RNTI is used to scramble a CRC of the DCI, an associated SP-SS may be deactivated. The DCI herein used for activation of an SP-SS may be also used to schedule a PDSCH or a PUSCH. The x value may be indicated in the DCI.
[0115] An SP-SS and it associated P-SS may be located or configured in different BWPs. If the SP-SS is activated, the associated P-SS may not be monitored by a WTRU and the WTRU may switch to the BWP configured for the SP-SS. If the SP-SS is deactivated, the WTRU may switch back to the BWP for the associated P-SS. For example, a first BWP may be configured with a P-SS and a second BWP may be configured with an associated SP-SS. The P-SS may activate/deactivate the associated SP-SS which may be located in a different BWP. Both the associated P-SS and the SP-SS may be monitored by a WTRU if the WTRU has capability to receive more than one BWP at the same time.
Fig 6, Steps 610-680; see also Figs 2-3, 4-5, and 7-11)].

Regarding Claims 7-12, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.
Further, Claims 7-12 disclose the same operations of claims 1-6, but are performed by a base station.

Regarding Claims 13-18, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	




/JUNG LIU/Primary Examiner, Art Unit 2473